Order entered April 17, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01156-CV
                                     No. 05-18-01350-CV

                         IN THE INTEREST OF N.E.C., A CHILD

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-97-20578

                                          ORDER
       Before the Court is appellee’s April 16, 2019 motion for an extension of time to file her

briefs on the merits in these two appeals. We GRANT the motion and extend the time to May

14, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE